Citation Nr: 0825842	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from December 1967 to 
December 1969.  He served a tour in Vietnam, and his 
occupational specialty was field artillery crewman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which allowed service 
connection for tinnitus, but denied service connection for 
bilateral hearing loss.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's hearing was entirely normal by audiometric 
examination at service separation, he denied hearing loss or 
ear problems at separation, bilateral hearing loss for VA 
purposes was first shown some 36 years after the veteran was 
separated from service, and a preponderance of the competent 
evidence on file is against a finding that current hearing 
loss is attributable to any incident, injury, or disease of 
active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in July 2005, 
prior to the issuance of the rating decision now on appeal 
from January 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review and the veteran was provided a VA audiometric 
examination with a review of the claims folder and a request 
for opinions consistent with VCAA at Section 5103A(d).  Other 
than written argument, the veteran submitted no evidence in 
his behalf.  Accordingly, all known available evidence has 
been collected for review and VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be established for a disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that thresholds above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in February 2004, at 
age 57, over 35 years after he was separated from service.  
In that claim, the veteran alleged that current hearing loss 
was attributable to his exposure to the acoustic trauma of 
field artillery fire from both training and combat service in 
Vietnam, but notably he wrote that he had never sought 
treatment or evaluation for hearing loss at any time.  

The veteran was examined for his hearing at both enlistment 
and separation and neither of these audiometric examinations 
met the requirements for recognition of hearing loss 
disability at 38 C.F.R. § 3.385.  

On the December 1967 enlistment audiological evaluation, the 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On the December 1969 separation audiological evaluation, the 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
10
LEFT
0
0
0
-
10

As was usually the case during the era, audiometric testing 
at 3,000 Hertz was not conducted, nor was speech recognition 
testing conducted.  It is noted that there was some 
variability between the tests completed at enlistment in and 
separation. 

The service medical records are entirely silent for any 
complaints, finding, treatment or diagnosis for hearing loss 
during military service.  The veteran was once noted to have 
otitis media on the day he was examined for separation in 
December 1969, this was treated with antibiotics, and there 
is no indication that this was a chronic problem during 
service or at any time after service.  

It is also noteworthy that in the report of medical history, 
completed by the veteran himself at the time of service 
separation, he specifically and affirmatively noted that he 
did not have any form of ear trouble, running ears, or 
hearing loss.  That separation examination reported that the 
veteran's ears were normal, except for the single episode of 
otitis media noted on the day of the separation examination.  

There is, following service separation in 1969, a complete 
absence of any competent medical evidence which shows or 
suggests that the veteran ever sought or required treatment 
or evaluation for hearing loss at any time up until present.  
Indeed, the veteran submitted no competent audiometric 
evaluation or other evidence demonstrating hearing loss at 
the time he filed his claim over 35 years after service in 
2005.  

The veteran was provided a VA audiometric examination in 
October 2005.  The claims folder was available and reviewed 
by the VA examiner in conjunction with the examination.  
Audiometric testing revealed that the veteran clearly met the 
requirements for recognition of hearing loss disability for 
each ear in accordance with 38 C.F.R. § 3.385, based both 
upon pure tone decibel thresholds, and upon speech 
discrimination scores.  The finding was that the veteran's 
hearing loss was most consistent with sensorineural 
impairment.  The VA examiner reviewed the evidence on file 
and concluded that although tinnitus, which had been 
complained of by the veteran ever since service separation, 
was as likely as not related to service, that bilateral 
hearing loss was not likely related to service because 
hearing tested as essentially "normal hearing" at the time 
the veteran was separated from service.  The examiner noted 
that the veteran had a history of noise exposure during 
service, but also noted that the veteran had worked as a 
farmer and bar owner, and had hunted, since separating from 
service.  

The Board finds that a clear preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss.  The service medical records show 
some slight increase in three pure tone decibel thresholds 
between enlistment and separation examinations, but the VA 
examiner did not find this variability be significant.  
Hearing loss for VA purposes was not shown at any time during 
service, until over 35 years after service.  No chronic ear 
disease or infection process was shown at any time during 
service, and the single episode of otitis media noted at 
service separation is not shown to have become chronic at any 
time after service.  

While it is not fatal to a veteran's claim for service 
connection if hearing loss on separation does not meet the 
requirements of 38 C.F.R. § 3.385, the Board notes that the 
record on appeal contains no competent medical evidence even 
suggesting a nexus or causal connection between any incident, 
injury, disease or exposure during service and the veteran's 
current hearing loss, first shown decades after service 
separation.  The only competent clinical opinion on file from 
the October 2005 VA audiometric examination is that the 
veteran's current significant hearing loss is unlikely 
related to service, because hearing was still essentially 
normal at the time of service separation.  

The veteran submitted no competent medical evidence or 
opinion in support of his claim, or contrary to the opinion 
in the VA audiometric examination.  Although three pure tone 
decibel thresholds did increase over the period of the 
veteran's military service from 1967 to 1969, he made no 
complaints of hearing loss at any time during service, and at 
the time he was examined for service separation, he completed 
a medical history affirmatively noting that he did not have 
any form of ear trouble or hearing loss.  While the veteran 
is competent, as a layman, to report subjective symptoms of 
hearing loss, as a lay person, he is not competent to render 
a medical diagnosis or etiological opinion.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Finally, the veteran argues that there are two schools of 
thought on sensorineural hearing loss; that hearing loss 
occurs either contemporaneous with exposure to acoustic 
trauma, or that it may progressively develop over time 
following such exposure.  The veteran submitted no competent 
clinical opinion or evidence supporting the later theory, and 
the Board is certainly not aware of any competent medical 
finding that sensorineural hearing loss can slowly progress 
over many years, long after exposure to acoustic trauma has 
terminated.  Chronic ear infections can cause gradual 
degradation of hearing acuity over time, but chronic ear 
infections are not shown in the evidence on file, and chronic 
infections generally result in a conductive hearing loss, a 
type not shown for the veteran on current examination.

A clear preponderance of the evidence on file is against a 
finding that current hearing loss disability is attributable 
to acoustic trauma during service in the 1960's.  The veteran 
was granted the benefit of the doubt with respect to his 
claim for service connection for tinnitus, but there is no 
doubt with respect to his claim for service connection for 
bilateral hearing loss.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


